      Case 1:21-cr-00080-JTN ECF No. 16, PageID.27 Filed 04/22/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,
                                                                    Case No. 1:21-cr-80
 v.
                                                                    HON. JANET T. NEFF
 KEVIN DANIEL BAKER,

       Defendant.
 ____________________________/


                          CRIMINAL CASE MANAGEMENT ORDER

        IT IS HEREBY ORDERED:

        1.      TRIAL DATE AND SETTING: The trial in this matter shall commence on June

28, 2021 at 9:00 a.m., at the United States District Court, 110 Michigan St., N.W., Suite 401,

Grand Rapids, Michigan. Counsel shall be present 30 minutes prior to trial for an in-chambers

conference. A copy of Judge Neff’s Information and Guidelines for Criminal Practice is available

on the Court’s website (www.miwd.uscourts.gov).

        2.      FINAL PRETRIAL CONFERENCE DATE: A final pretrial conference shall be

held on June 21, 2021 at 3:30 p.m., at the United States District Court, 110 Michigan St., N.W.,

Suite 401, Grand Rapids, Michigan.       The attendance of the defendant at the final pretrial

conference is required.

        3.      MOTIONS: All pretrial motions shall be filed no later than May 13, 2021. All

motions in limine shall be filed no later than June 1, 2021. All pending motions shall be heard at

the time of the pretrial conference.
   Case 1:21-cr-00080-JTN ECF No. 16, PageID.28 Filed 04/22/21 Page 2 of 3




       4.     PRE-CONFERENCE FILINGS: No later than June 16, 2021, counsel shall file the

following in accordance with Judge Neff’s Information and Guidelines for Criminal Practice on

the Court’s website (www.miwd.uscourts.gov):

              A.     Trial briefs (optional with defendant);

              B.     A joint statement of the case and statement of the elements of the charged
                     offenses; and

              C.     Proposed voir dire questions in jury trials. Counsel is advised to review the
                     standard voir dire questions posed by the Court as stated in Attachment 2 of
                     Judge Neff’s Information and Guidelines for Criminal Practice.

       5.     FINAL PRETRIAL CONFERENCE: The parties shall:

              A.     Advise the court of the status of any plea negotiations.

              B.     Review jury selection procedure.

              C.     Advise the court of the number of witnesses expected to be called and
                     estimated length of trial.

              D.     Disclose the identity of all expert witnesses, and agree (if possible) upon the
                     qualifications of expert witnesses.

              E.     Enter into stipulations of uncontested facts.

              F.     Discuss any evidentiary or other legal issues that may arise during the
                     course of trial.

              G.     Agree upon admissibility of exhibits (if possible). The parties shall number
                     and label their exhibits for identification prior to the final pretrial
                     conference. Any party intending to introduce into evidence summaries
                     pursuant to Fed. R. Evid. 1006 must make available at or before the final
                     pretrial conference copies of all such summaries and duplicates of the
                     supporting documents summarized.

              H.     Discuss jury instructions. This Court uses the Sixth Circuit’s Criminal
                     Pattern Jury Instructions (West Publishing). See Judge Neff’s Information
                     and Guidelines for Criminal Practice on the Court’s website
                     (www.miwd.uscourts.gov).
    Case 1:21-cr-00080-JTN ECF No. 16, PageID.29 Filed 04/22/21 Page 3 of 3




       6.      GUILTY PLEA: If the defendant anticipates entering a guilty plea, the plea should

be scheduled before the duty magistrate judge no later than one week prior to the date of the final

pretrial conference. If the signed plea agreement has been filed, but the defendant has not entered

a guilty plea prior to June 16, 2021, counsel remains obligated to timely file the final pretrial

conference documents listed in paragraph 4.

               In cases where a hearing for a plea of guilty is desired, counsel shall contact the

duty magistrate to schedule the plea, and also Rick Wolters, Judge Neff’s Case Manager, at (616)

732-2746 to inform him of the plea date.



Dated: April 22, 2021                                         /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
